DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 March, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 21, 23, 24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the claim is indefinite because it is unclear if the fluid nozzle and the turbine wheel are manufactured separately and then formed into one piece and or manufactured as a single piece integrally.
Regarding claim 21, the claim is indefinite because it is unclear if it is limited to an impeller or a sealing element as the further component or if there are other components encompassed.
Regarding claim 21, the claim recites the limitation “the top side” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 23, the claim is indefinite because it is unclear if it is limited to webs and/or ribs as the reinforcing structures or if there are other structures encompassed.
Regarding claim 24, the claim recites the limitation “the housing thereof” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 24, the claim is indefinite because it is unclear if it is limited to any plastic or limited to fibre-reinforced or filler-filled plastic.
Regarding claim 27, the claim recites the limitation “the housing thereof” in line 1 and 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-23 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumann et al. (US20100180854) (hereinafter “Baumann”).
Regarding claim 15, Baumann reference teaches a turbine comprising a turbine wheel (see Fig 3 and or Fig 2; 36 is the turbine wheel), the turbine wheel having: a first bore which runs in an axis of rotation of the turbine wheel (see Fig 3 and or Fig 2; 34 is the first channel running along the rotary axis 30 of the turbine wheel) , and an inlet for a fluidic drive medium (see Fig 3 and or Fig 2; 64 and or 61 is the inlet), a second bore which, in a top view of the turbine wheel, runs at least partially along a secant and not through the axis of rotation of the turbine wheel (see Fig 3 and or Fig 2; the turbine wheel has a second bore by virtue of the fact that the nozzle 38.2 is fitted into the second bore), and a third bore which extends at least from the first bore to the second bore and which is fluidically connected to the inlet (see Fig 3 and or Fig 2; item 37.2 is the third bore extending from the first bore at the center to the second bore bearing the nozzle), wherein the second bore has a first opening at the circumferential edge of the turbine wheel, in which a fluid nozzle is arranged (see Fig 3 and or Fig 2; item 38.2 is a nozzle arranged in a first opening of the second bore)
Regarding claim 16, Baumann reference turbine according to claim 15, Baumann reference further teaches that the second bore, at the end thereof located opposite the first opening, and/or the third bore, on a side of the first bore opposite to the second bore, extends as far as the circumferential edge and has there a further opening in the circumferential edge of the turbine wheel (see Fig 3 and or Fig 2; the second bore extends on an opposite side of the first bore and has an opening at a location of 38.2) , and the further optional limitations of the claim are not required by the apparatus claimed to perform the function. See MPEP 2173.05 (h) (ll)
Regarding claim 18, Baumann reference turbine according to claim 15, Baumann reference further teaches that the direction of discharge of the fluidic drive medium from the fluid nozzle runs substantially perpendicular to the first bore and/or third bore (see Fig 2; the direction of discharge from the fluid nozzle 38.2 is substantially perpendicular to the third bore 37.2 and the first bore)
Regarding claim 19, Baumann reference turbine according to claim 15, Baumann reference further teaches that the fluid nozzle is formed in the turbine wheel and in one piece with the turbine wheel (see Fig 2 and or Fig 5; the nozzle 38.1 is formed in one piece with the turbine wheel 36)
Regarding claim 20, Baumann reference teaches the turbine according to claim 15 and the Baumann reference further teaches that the turbine wheel is formed of two half-shells which, in order to form the turbine wheel, are joined together along a plane that is transverse to the axis of rotation of the turbine wheel or transverse to the direction of the extension of the second bore (see paragraph 0115; the turbine wheel 36 is formed of two half shells and joined together along a plane transverse to the axis of rotation 30)
Regarding claim 21, Baumann reference turbine according to claim 15, Baumann reference further teaches that the further functional components, including an impeller or a sealing element, are arranged on a top side of the turbine wheel (see paragraph 0128 and or Fig 2; 5 is the sealing element arranged on a top side of the turbine wheel 36)
Regarding claim 22, Baumann reference teaches the turbine according to claim 15, Baumann reference further teaches that the reinforcing webs and/or stiffening ribs are located outside of the bores (see Fig 5 and or Fig annotated below; the piece represented by the green arrows act as reinforcing web located outside the bores)

    PNG
    media_image1.png
    345
    489
    media_image1.png
    Greyscale

Regarding claim 23, Baumann reference teaches the turbine according to claim 15 and Baumann reference further teaches that the turbine wheel has a housing (see paragraph 0115; the two half shells making the turbine wheel acts as a housing for the turbine wheel), wherein reinforcing structures, including reinforcing webs and/or stiffening ribs, are optionally arranged within the housing (see Fig 5; the reinforcing webs and the nozzle made of metal acting as reinforcing structure are arranged within the housing)
Alternatively Regarding claim 23, Baumann reference teaches the turbine according to claim 15 and the Baumann reference further teaches that the turbine wheel has a housing (see Fig 2; item 7 is the housing inside which the turbine wheel is housed), wherein reinforcing structures, including reinforcing webs and/or stiffening ribs, are optionally arranged within the housing (see Fig 5; the reinforcing webs and the nozzle made of metal acting as reinforcing structure are arranged within the housing)
Regarding claim 27, Baumann reference teaches the turbine according to claim 15 and the Baumann reference further teaches that the turbine wheel and/or the housing thereof can be partially or entirely manufactured by an injection moulding, injection-compression moulding and/or transfer moulding process and/or by pressing (see paragraph 0030 and or paragraph 0115)
Regarding claim 28, Baumann reference teaches a liquid separator for separating liquid droplets and/or liquid mist, including oil droplets and/or oil mist, out of a gas, including blow-by gases of an internal combustion engine (see title and or abstract), comprising a rotatably mounted separating element (see Fig 2; the plurality of separating discs act as separating element) and a drive element for rotatably driving the separating element (see Fig 2 and or paragraph 0121; 2 is the centrifugal rotor rotatably driving the separating discs), wherein the drive element comprises a turbine according to claim 15.


Claims 15-19, 21-23 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hengst GMBH & CO (DE202007008081) (hereinafter “Hengst”) provided by the applicant in the IDS.
Regarding claim 15, Hengst reference teaches a turbine comprising a turbine wheel (see Fig 2; Fig 2 represents a view of the turbine wheel), the turbine wheel having: a first bore which runs in an axis of rotation of the turbine wheel (see Fig 1 and or Fig 2; the first bore is at the center running in an axis of rotation 29) , and an inlet for a fluidic drive medium (see Fig 2; the reference has the inlet as the fluid is transferred to the apparatus), a second bore which, in a top view of the turbine wheel, runs at least partially along a secant and not through the axis of rotation of the turbine wheel (see Fig 2; 30 and or 31 is the second bore), and a third bore which extends at least from the first bore to the second bore and which is fluidically connected to the inlet (see Fig 1 and or Fig 2; item 23 is the third bore extending from the first bore at the center to the second bore 30 and or 31), wherein the second bore has a first opening at the circumferential edge of the turbine wheel, in which a fluid nozzle is arranged (see Fig 1 and or Fig 2; item 3 is a nozzle arranged in a first opening of the second bore)
Regarding claim 16, Hengst reference turbine according to claim 15, Hengst reference further teaches that the second bore, at the end thereof located opposite the first opening, and/or the third bore, on a side of the first bore opposite to the second bore, extends as far as the circumferential edge and has there a further opening in the circumferential edge of the turbine wheel (see Fig 1 and or Fig 2; the second bore extends on an opposite side of the first bore and has an opening) , and the further optional limitations of the claim are not required by the apparatus claimed to perform the function. See MPEP 2173.05 (h) (ll)
Regarding claim 17, Hengst reference turbine according to claim 15, Hengst reference further teaches that the first bore, second bore and third bore extend substantially rectilinearly (see Fig 2; the first, second and third bore extend substantially rectilinearly)
Regarding claim 18, Hengst reference turbine according to claim 15, Hengst reference further teaches that the direction of discharge of the fluidic drive medium from the fluid nozzle runs substantially perpendicular to the first bore and/or third bore (see Fig 2; the direction of discharge from the fluid nozzle 3 is perpendicular to the third bore 23 and the central bore)
Regarding claim 19, Hengst reference turbine according to claim 15, Hengst reference further teaches that the fluid nozzle is formed in the turbine wheel and in one piece with the turbine wheel (see Fig 2; the fluid nozzle is formed in the turbine wheel in one piece)
Regarding claim 21, Hengst reference turbine according to claim 15, Hengst reference further teaches that the further functional components, including an impeller or a sealing element, are arranged on a top side of the turbine wheel (see Fig 1 and or paragraph 0031; item 25 is the sealing element arranged on a top side of the turbine wheel 36)
Regarding claim 22, Hengst reference teaches the turbine according to claim 15, Hengst reference further teaches that the reinforcing webs and/or stiffening ribs are located outside of the bores (see Fig 1 and or Fig annotated below; the piece represented by the green arrows act as reinforcing web located outside the second channel)

    PNG
    media_image2.png
    931
    657
    media_image2.png
    Greyscale

Regarding claim 23, Hengst reference teaches the turbine according to claim 15, Hengst reference further teaches that the turbine wheel has a housing, wherein reinforcing structures, including reinforcing webs and/or stiffening ribs, are optionally arranged within the housing (see Fig 1; the enclosure enclosing the turbine wheel acts as a housing for the turbine in which the reinforcement web 25 are arranged)
Regarding claim 27, Hengst reference turbine according to claim 15, Hengst reference further teaches that the turbine wheel and/or the housing thereof can be partially or entirely manufactured by an injection moulding, injection-compression moulding and/or transfer moulding process and/or by pressing (see paragraph 0002 and or paragraph 0006-0007 and or paragraph 0011)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann.
Regarding claim 17, Baumann reference teaches the turbine according to claim 15. The Baumann reference further teaches the first channel and the second channel. Baumann reference is different from claim 17 in that it does not explicitly teach the channels extend substantially rectilinearly with the exception of the outlet. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to arrange the channels in the Baumann reference rectilinearly with the exception of the outlet without impacting the functioning of the device.
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Eli Avny (US5507622) (hereinafter “Avny”)
Regarding claim 24, Baumann reference teaches the turbine according to claim 15. Baumann reference further teaches that the turbine wheel, including an upper and/or lower surface of the turbine wheel, and/or the housing thereof are made of or contain plastic (see paragraph 0030 and or paragraph 0115). Baumann reference is different from claim 24 in that it does not explicitly teach that the plastic includes fiber-reinforced or filler-filled plastic. Avny reference is directed to a turbine (see title and or abstract). Avny reference further teaches the use of plastic containing reinforcing fibers in a turbine (see column 3 lines 45-56) to achieve a predictable result of providing strength and support to the structure of the equipment. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Baumann reference plastic with the plastic containing reinforcing fibers of Avny reference in order to achieve a predictable result of providing strength and support to the structure of the equipment. See MPEP 2143 (l) (A)
Regarding claim 25, Baumann and Avny references teach the turbine according to claim 24. The Avny reference further teaches that plastic is or contains phenol resin (PF) (see abstract and or column 2 lines 48-65)
Regarding claim 26, Baumann and Avny references teach the turbine according to claim 24. The Avny reference further teaches that glass fiber is used as reinforcing fibres (see column 2 lines 60-67)

Claim 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hengst in view of Baumann et al. (US20100180854) (hereinafter “Baumann”)
Regarding claim 20, Hengst reference teaches the turbine wheel according to claim 15. Hengst reference further teaches the axis of rotation, but is different from claim 20, in that it does not explicitly teach that the turbine wheel is formed of two half-shells which, in order to form the turbine wheel, are joined together along a plane that is transverse to the axis of rotation of the turbine wheel or transverse to the direction of extension of the second bore. Baumann reference is directed to the same field of separation (see title and or abstract). Baumann reference further teaches that the turbine wheel is formed of two half-shells which, in order to form the turbine wheel, are joined together along a plane that is transverse to the axis of rotation of the turbine wheel or transverse to the direction of extension of the second bore (see paragraph 0115; the turbine wheel 36 is formed of two half shells and joined together along a plane transverse to the axis of rotation 30) to achieve a predictable result of cost effective manufacturing. Therefore, it would be obvious to a person of ordinary skill in the art before the 
Regarding claim 28, Hengst reference teaches the turbine according to claim 15 but is different from claim 28, in that it does not explicitly teach that the separator is a liquid separator for separating liquid droplets and/or liquid mist, including oil droplets and/or oil mist, out of a gas, including blow-by gases of an internal combustion engine, comprising a rotatably mounted separating element and a drive element for rotatably driving the separating element. Baumann reference is directed to a Baumann reference teaches a liquid separator for separating liquid droplets and/or liquid mist, including oil droplets and/or oil mist, out of a gas, including blow-by gases of an internal combustion engine (see title and or abstract), comprising a rotatably mounted separating element (see Fig 2; the plurality of separating discs act as separating element) and a drive element for rotatably driving the separating element (see Fig 2 and or paragraph 0121; 2 is the centrifugal rotor rotatably driving the separating discs) to achieve a predictable result of separating liquid and or oil in an internal combustion engine. Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements of Baumann reference with Hengst reference in order to achieve a predictable result of separating liquid and or oil in an internal combustion engine. See MPEP 2143 (l)(A)

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hengst in view of Eli Avny (US5507622) (hereinafter “Avny”)
Regarding claim 24, Hengst reference teaches the turbine according to claim 15. The Hengst reference further teaches the use of plastic in the construction of different parts (see paragraph 0018). Hengst reference is different from claim 32 in that it does not explicitly teach that the plastic includes (see title and or abstract). Avny reference further teaches the use of plastic containing reinforcing fibers in a turbine (see column 3 lines 45-56) to achieve a predictable result of providing strength and support to the structure of the equipment. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hengst reference plastic with the plastic containing reinforcing fibers of Avny reference in order to achieve a predictable result of providing strength and support to the structure of the equipment. See MPEP 2143 (l) (A)
Regarding claim 25, Hengst and Avny references teach the turbine according to claim 24. The Avny reference further teaches that plastic is or contains phenol resin (PF) (see abstract and or column 2 lines 48-65)
Regarding claim 26, Hengst and Avny references teach the turbine according to claim 24. The Avny reference further teaches that glass fiber is used as reinforcing fibres (see column 2 lines 60-67)
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 15-28 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 20-38 of co-pending Application No. 16/337472 (“472”) in view of Baumann, Hengst and Avny. 
As to instant claims 15-28, ‘472’ claims 20-38 claim an invention substantially overlapping in scope. Other differences are considered to be obvious over Baumann, Hengst and Avny for reasons analogous to the prior art rejections indicated above.
This is a provisional non-statutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


HAFIZ M. AAMIR
Examiner
Art Unit 1773



/Jason M Greene/Primary Examiner, Art Unit 1773